[USAA EAGLE LOGO (R)] November 22, 2011 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 RE: USAA MUTUAL FUNDS TRUST INFORMATION STATEMENT ON SCHEDULE 14C (FILE NO. 811-7852) Ladies and Gentlemen: Please find enclosed for filing on behalf of USAA Mutual Funds Trust (the Trust), pursuant to theSecurities Exchange Act of 1934, as amended, and the regulations thereunder, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, a Preliminary Information Statement on Schedule 14C. The Information Statement relates to the appointment of Quantitative Management Associates, LLC as an investment subadviser to the USAA First Start Growth Fund, a series of the Trust. If you have any questions or comments concerning the foregoing, please do not hesitate to contact me at (210) 498-4628. Sincerely, James G. Whetzel Assistant Secretary Enclosures cc:K&L Gates LLP USAA Investment Management Company
